UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD
                                     MSPB 2016 111
                                       Docket No. ,
                                             ,
                                             v.
                                             ,
                                      October 1, 2016


                                         BEFORE

                            Susan Tsui Grundmann, Chairman
                               Mark A. Robbins, Member



                                 OPINION AND ORDER

¶1

                                     BACKGROUND
¶2

                                        ANALYSIS
¶3

                                         ORDER
¶4         This is the final decision of the Merit Systems Protection Board in this
     appeal. Title 5 of the Code of Federal Regulations, section 1201.11 3(c) (5 C.F.R.
     § 1201.113(c)).




     Document #: 1341589 v 1
                                                                                    2

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
         You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,     at   our     website,   http://www.mspb.gov/appeals/uscode/htm.
Additional         information      is    available    at    the   court’s   website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pr o Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
         If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services pr ovided by any
attorney nor warrants that any attorney will accept representation in a given case.
                                 3




FOR THE BOARD:


______________________________
William D. Spencer
Clerk of the Board
Washington, D.C.